Citation Nr: 1105792	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-40 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for residuals of a right foot injury.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from January 1969 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In July 2009, the Board remanded the matter for due 
process considerations.  

The record on appeal shows that VA has made several attempts to 
clarify the appellant's representation, most recently by 
contacting him in a December 2010 letter.  In response to that 
letter, the appellant submitted a completed VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, and a VA Form 21-22a, Appointment of Individual 
as Claimant's Representative.  On both forms, the appellant wrote 
"None" in the section of the form for listing the name of the 
individual or organization to be appointed.  Based on the 
foregoing, the Board finds that the appellant has elected to 
proceed in this appeal without representation.  The appellant is 
advised that should he wish to appoint a representative, he 
should so advise the RO in writing.  

As set forth below, another remand of this matter is, 
unfortunately, required.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. VA will 
notify the appellant if further action is required.


REMAND

The appellant seeks VA compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a right foot injury.  He 
contends that medication prescribed by VA caused him to become 
dizzy and fall, injuring his right foot.  

On his December 2007 VA Form 9, Appeal to Board of Veterans' 
Appeals, the appellant requested a Board hearing in Washington, 
D.C.  In April 2009, the Board notified the appellant that his 
requested hearing had been scheduled for June 2009.  In a May 
2009 statement, however, the appellant indicated he would unable 
to travel to Washington and requested a Board hearing at the San 
Diego RO.  

In July 2009, the Board remanded the matter to afford the 
appellant the opportunity to appear at his requested hearing.  In 
April 2010, the RO sent the appellant a letter notifying him of 
the time and date of his travel Board hearing, to be held in May 
2010.  Unfortunately, the letter was returned by postal 
authorities as undeliverable and the appellant did not appear for 
the May 2010 hearing.

Ordinarily, when an appellant fails to appear for a scheduled 
hearing without having requested and received a postponement 
prior to the hearing, the case will be processed as though the 
request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) 
(2010).  In this case, however, it appears that the appellant may 
not have received notification of the May 2010 hearing, 
apparently because he moved and failed to advise VA of his new 
mailing address.  

Under applicable regulation, a hearing on appeal will be granted 
if a veteran, or his or her representative, expresses a desire to 
appear in person.  38 C.F.R. § 20.700 (2010).  The importance of 
responding to a request for a hearing is recognized under 38 
C.F.R. § 20.904(a)(3) (2010), as a Board decision may be vacated 
when there is a prejudicial failure to afford an appellant a 
personal hearing.  In order to ensure full compliance with due 
process requirements, therefore, such a hearing must be 
scheduled.  As both travel Board hearings and Board 
videoconference hearings are scheduled by the RO, a remand is 
necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2010).

Here, the Board advises the appellant that it is his 
responsibility to keep VA apprised of his whereabouts.  See Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993) ("[i]n the normal course 
of events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is no 
burden on the part of the VA to turn up heaven and earth to find 
him.").  Thus, should his address change, he must advise the RO 
of his new address.  The appellant is advised that if he fails to 
do so, and VA is unable to contact him to advise him of the time 
and date of his hearing, the Board will proceed with 
consideration of his appeal.  

Accordingly, this case is REMANDED for the following:

The appellant should be scheduled, in 
accordance with appropriate procedures, for 
a hearing before a Veterans Law Judge at 
the RO.  38 U.S.C.A. § 7107 (West 2002).  A 
copy of the notice to the appellant of the 
scheduling of the hearing should be placed 
in the record, keeping in mind the 30-day 
advance notice requirement specified at 38 
C.F.R. § 19.76 (2010).  The RO's attention 
is directed to the appellant's most recent 
address of record, noted on VA Form 21-22 
received in January 2011.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


